Citation Nr: 1532298	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for prostate cancer and residuals, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus and/or prostate cancer.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus.

5.  Entitlement to service connection for arthritis of the hands and back, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to September 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the RO in Houston, Texas.

In March 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for diabetes mellitus, prostate cancer, erectile dysfunction, hypertension, and arthritis.  Each claim includes the alternative etiological basis that the claimed condition resulted from exposure to herbicide agents during his service (see hearing transcript at page 2).  

The evidence establishes that the Veteran served aboard the USS William H. Standley (DLG/CG-32), a vessel which was in the official waters of Vietnam and dropped anchor in Da Nang Harbor.  The claim was denied by the RO on the basis that the Veteran's acknowledged presence in Da Nang Harbor aboard the Standley does not constitute service in Vietnam for purposes of the presumption of herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  

In Gray v. McDonald, No. 13-3339 (U.S. Vet. App. 23,2015), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam veterans.  

The Veterans Benefits Administration (VBA) is currently in the process of updating its criteria for determining which coastal areas should be considered as having been exposed to herbicides such that the presumption of exposure would apply.  VBA is also in the process of updating the ship registry to be consistent with this guidance.  This guidance is specifically applicable to claims of herbicide exposure in Da Nang Harbor, which is the principal question at issue in this case.  The Veteran's claim is directly impacted by these developments and any changes to the VBA criteria and adjudication procedures are reasonably likely to affect the outcome of this appeal.  

Accordingly, the Board finds that a remand is warranted to allow reconsideration of the appeal by VBA in light of the amended criteria and adjudication procedures.  

After accomplishing any additional development deemed necessary, readjudicate the remanded claims in light of the updated VBA criteria and adjudication procedures governing claims of herbicide exposure in certain bodies of water along the coast of Vietnam, including Da Nang Harbor.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


